Citation Nr: 0308873	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  97-26 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than May 6, 1985, 
for the grant of service connection for a nervous condition.


REPRESENTATION

George E. Goodwine, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1977 to July 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the request for an 
effective date prior to May 6, 1985, for the grant of service 
connection for a mental health disorder.

In the veteran's August 1997 VA Form-9, he requested a Travel 
Board hearing. A hearing was scheduled for March 2001.  In a 
February 2001 statement the veteran requested that the 
hearing be rescheduled.  His request was granted and the 
hearing was reset for June 2002.  In a June 2002 Report of 
Contact, the veteran again requested that his hearing be 
rescheduled, this time because he had "changed lawyers."  A 
new Travel Board hearing was scheduled for September 2002.  
The veteran failed to appear.  As such, his request is deemed 
withdrawn. 38 C.F.R. § 20.704(d).

While the Board notes that the veteran was previously 
represented by George E. Goodwine, Attorney at Law, in a June 
2002 Report of Contact with the veteran, he indicated that he 
changed attorneys.  The veteran has not notified the RO of 
any subsequent representative.  For the purposes of this 
appeal, Mr. Goodwine is still listed as the representative of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The RO received the veteran's original claim of 
entitlement to service connection for a nervous condition on 
May 6, 1985.




CONCLUSION OF LAW

The requirements for an effective date prior to May 6, 1985, 
for a grant of service connection for a nervous condition, 
have not been met. 38 U.S.C.A. § 5103, 5103A, 5107, 5110 
(West Supp. 2002); 38 C.F.R. §§ 3.12, 3.102, 3.109, 3.155, 
3.159, 3.157, 3.400 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the October 1996 rating decision and the March 1997 
statement of the case (SOC), the RO denied the earlier 
effective date claim on the substantive merits, based on the 
standard of review articulated in this decision.  The Board 
finds, therefore, that the RO has adjudicated the veteran's 
claim under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the current posture of the issue 
addressed in this decision.  Review of the record shows that 
in the March 1997 SOC, the RO provided the pertinent 
regulations for establishing an earlier effective date.   In 
a letter dated January 2003, the Board notified the veteran 
of the enactment of the VCAA as well as the evidence 
necessary to substantiate his claim, i.e. evidence showing 
that he filed a claim for such a benefit prior to May 6, 
1985.  The veteran failed to respond.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service personnel records have been associated with 
the claims folder.  The veteran provided testimony before the 
RO in February 1997.  As noted above, the veteran failed to 
provide any additional evidence indicating that he filed a 
claim for service connection for a nervous condition prior to 
May 1985.  In light of the legal determination on appeal, the 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The veteran 
has not identified, and the Board is not aware of, any 
additional outstanding evidence.  In sum, the facts relevant 
to the veteran's claim have been properly developed, and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA and the implementing regulations. 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
("Both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary.").  Therefore, there is no reasonable possibility 
that any further development could substantiate the claim.  
Accordingly, the Board will address the merits of the 
veteran's claim.

The veteran has contended that he is entitled to an earlier 
effective date for the grant of service connection for a 
nervous condition.  Specifically, he contends that the grant 
of service connection should be effective as of July 1978 
when he was discharged from service. 

In the instant case, the veteran's original claim of 
entitlement to service connection for a nervous condition was 
received by the RO on May 6, 1985.  It does not appear that 
there are any other prior claims for a nervous condition.  In 
an August 1985 rating decision, the veteran was awarded 
service connection for schizoaffective disorder and assigned 
a 30 percent evaluation, effective May 6, 1985.  By letter 
dated August 1985, the veteran was notified of the grant of 
service connection and the effective date of his award for 
disability compensation, which was listed as May 6, 1985.  In 
August 1985, the veteran filed a notice of disagreement with 
the 30 percent rating.  An October 1986 Board decision, 
granted a 50 percent evaluation for schizoaffective disorder.  
In a November 1986 rating decision, the RO implemented the 50 
percent evaluation retroactive to the original grant of 
service connection, May 6, 1985.  The veteran was notified in 
December 1986.  

The Board has thoroughly reviewed the veteran's claims file 
and all the decisions contained therein, and concludes that 
in light of the evidence of record and procedural history, 
summarized in pertinent part above, the veteran's claim for 
an effective date prior to May 6, 1985, for a grant of 
service connection must be denied.  While the veteran has 
argued that July 1978, when he separated from service, should 
be the effective date for the grant of service connection, it 
is inconsistent with rules and regulations implemented by 
Congress concerning effective dates for award of 
compensation.  

Disability compensation is awarded for direct service 
connection, when an original claim is filed the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(b)(2).  In the instant case, the veteran separated 
from service in July 1978.  He filed his original claim for 
service connection for a nervous condition in May 1985, 
clearly outside the one-year time frame from separation from 
service.  The veteran's original claim for service connection 
for a nervous condition was not received until May 6, 1985. 
Therefore, the veteran does not satisfy the threshold legal 
eligibility requirements for an earlier effective date sought 
in this appeal.

The veteran contends that he has had a mental disability 
since service and should have initially been medically 
discharged.  It is not within the Board's jurisdiction to 
change or argue with the characterization of a veteran's 
discharge from service.   A discharge under honorable 
conditions is binding on VA as to character of discharge. 
38 C.F.R. § 3.12.  The veteran next contends that he filed a 
claim in 1979 after his discharge from a VA hospital.  There 
is no evidence of record that the veteran filed a claim in 
1979.  While the record confirms that the veteran was in fact 
hospitalized in 1979 for manic-depressive disease, in order 
for benefits to be paid, a specific claim in the form 
prescribed by the Secretary must be filed. 38 U.S.C.A. 
§ 5101; 38 C.F.R. § 3.151.  Even if the Board were to find 
that the 1979 report of VA hospitalization amounted to an 
informal claim for benefits, the record does not contain a 
subsequent formal claim for benefits. 38 C.F.R. §§ 3.155, 
3.157.  



In cases such as this, where the law is dispositive, the 
claim should be denied due to a lack of legal merit. Sabonis 
v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to an effective date earlier than May 6, 1985, 
for the grant of service connection for a nervous condition 
is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

